          Case 1:19-cv-00811-SMV Document 33 Filed 09/30/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

CARLOS HOSEA,

        Plaintiff,

v.                                                                No. 19-cv-0811 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

        Defendant.

                                     JUDGMENT

        Having granted Plaintiff’s Motion to Reverse and/or Remand [Doc. 24], by a

Memorandum Opinion and Order entered concurrently herewith,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Plaintiff.

        IT IS SO ORDERED.




                                                      ______________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge
                                                      Presiding by Consent
